SAKIM à.

SOCIETE AURIFERE DU KIVU ET DU MANIEMA

CONTRAT SAKIMA SA / WALI SARL
RELATIF A L’EXECUTION DU PROJET SAKIMA N° 08/18

Septembre 2018
Page 2 — Contrat SAKIMA SA / WALI SARL

Entre :

La Société Aurifère du Kivu et du Maniema, « SAKIMA SA » en sigle, immatriculée au
Registre de Commerce et de Crédit Mobilier de Kinshasa sous le numéro CD/KIN/RCCM/14-
B-5785, ayant comme Numéro d’Identification Nationale K30899W et dont le siège social
est situé au n° 316, Avenue Lt Colonel LUKUSA, à Kinshasa/Gombe, représentée aux fins
des présentes par Messieurs LAZARE KANSILEMBO NGUMBI et Gabriel MATSHAFU
BIN SWEDI, respectivement Mandataire en Charge des Questions Financières et Président du
Comité de Gestion Provisoire, ci-après dénommée SAKIMA SA, d’une part ;

Et

La Société WALI MINING INVESTMENT SARL en sigle, immatriculée au Registre de
Commerce et Crédit Mobilier de Kinshasa/Gombe sous le numéro CD/KIN/RCCM/14-B-
2748, dont le siège social est situé au n°107, Avenue MPOLO Maurice à Kinshasa/Gombe
représentée aux fins des présentes par Monsieur UPPALAPADU PRATHAKOTA VIJAY
MOHAN Reddy, Directeur Gérant ci-après dénommée « WALI SARL » d’autre part ;

Ensemble dénommés les PARTIES ;

PREAMBULE

+ Attendu que SAKIMA SA est titulaire, entre autres, du Permis d’Exploitation n° 76 situé
dans la Provincedu Nord-Kivu, Territoiresde Masisi en République Démocratique du

Congo ;

e Considérant que SAKIMA SA, société à vocation industrielle, a vu ses périmètres miniers
envahis par les exploitants artisanaux qui les exploitent d’une part sans normes, rendant
ainsi difficile la relance de la production industrielle à cause de l’écrémage des gisements
qu’ils entrainent et, d’autre part, sans respect des normes environnementales, causant ainsi
d’importants dommages sur les milieux des projets ;

e Considérant que le programme de démarrage des activités minières propres à SAKIMA
SA a prévu le démarrage de la production semi-industrielle de la société en 2018, et
industrielle en 2021 et que, dans ce cadre, SAKIMA SA a choisi des sites pour l’exécution
de ce projet, avec l’appui technique et financier des entreprises disposées à l’accompagner
dans cette démarche ;

e Considérant qu’à cet effet, SAKIMA a choisi à titre expérimental le PE 76 pour y
développer ledit projet avec l’appui d’un partenaire technique et financier par filière, à
savoir un partenaire pour la cassitérite, un autre pour le coltan et un autre pour le
wolframite ;

e Considérant que WALI SARL souhaite s’approvisionner principalement en wolframite et
minéraux associés auprès de SAKIMA SA de manière régulière et continue, et que dans
cette perspective, SAKIMA SA lui a proposé, et WALI a accepté, de lui apporter l'appui
technique et financier nécessaire pour l'exploitation de certains carrés du Permis{}
Page 3 - Contrat SAKIMA SA / WALI SARL

d'Exploitation n° 76 situés dans la Province du Nord-Kivu pour démontrer sa capacité à
accompagner SAKIMA SA dans l’exploitation industrielle de ses carrés miniers en
République Démocratique du Congo.

IL À ETE CONVENU ET ARRETE CE QUI SUIT :

ARTICLE 1° : DEFINITIONS

Dans le présent contrat, ci-après, y compris ses annexes, les termes suivants, portant une

minuscule ou une majuscule, auront respectivement la signification ci-après :

(Q)

@)

G)

(4)

@)

«@)

(Q)

« Gisement » : signifie les gisements des substances minérales valorisables localisés
dans les concessions minières couvertes par les Permis d'exploitation concernés par le
projet.

« Charge » : signifie toutes charges, sûretés, y compris et de manière non limitative,
tous hypothèques, gages, privilèges, réclamations, frais de représentation et de courtage,
restrictions d’acquérir, droits de préemption, option, droit de conversion, droits aux
intérêts d’un tiers, droit de compensation, action en revendication, trust, droit
préférentiel, droit de rétention, requête et autres charges de toute nature encourues de
quelque manière que ce soit.

«Code minier » : signifie la loi n° 007/2002 du 11 juillet 2002 portant code minier de
la République Démocratique du Congo telle que modifié à ce jour.

« Contrat » : signifie le présent contrat, y compris ses annexes, tels que convenus et
conclus entre SAKIMA SA et WALI SARL

« Dépenses » : signifie toutes les dépenses généralement quelconques faites en rapport
avec le bien et les opérations, y compris et sans limitation, toutes les dépenses de
prospection, les dépenses en capital et les frais d’exploitation.

«Droit Congolais»: s'entend des normes OHADA, du Code Minier, des lois,
règlements en vigueur y compris les mécanismes garantissant la certification et la
traçabilité dans l’industrie minière congolaise.

«Etude de faisabilité » : signifie les études effectuées par un cabinet de géologues et
financées par WALI SARL, qui ont fait ou feront l’objet d’un rapport détaillé. Le but de
cette étude de faisabilité a été ou sera de démontrer la rentabilité de la mise en
production commerciale de la manière normalement requise par les institutions
internationales pour décider de la mise en place des fonds complémentaires nécessaires!
pour le développement du projet. k

{

|
Page 4 — Contrat SAKIMA SA / WALI SARL

(8)

(Q)

@o)

at)

2)

(3)

(4)

as)

q6)

a?)

(8)

«Force majeure » : a la signification décrite à l’article 17 du présent Contrat.

«Obligations » : signifie toutes dettes, demandes, actions, procédures, griefs, requêtes,
devoirs et obligations de toute nature, quelle qu'en soit la cause dans les limites du
présent Contrat.

« Parties » : signifie les parties au présent Contrat ainsi que leurs successeurs autorisés.

«Production artisanale »: signifie produits miniers extraits par des exploitants
artisanaux libres ou organisés en coopérative minière sans assistance des engins.

«Production minière commercialisable » : signifie l'exploitation commerciale du bien
à l’exclusion des traitements miniers et métallurgiques effectués à des fins d’essais
durant la période de mise au point initiale d’une usine.

«Production industrielle»: signifie production commerciale du bien issue de
l'exploitation du personnel contractuel et assistée intensivement par des engins et divers
équipements et matériels pour la production.

«Produits » : signifie les substances minérales provenant des gisements.

«Programme » : signifie une description raisonnablement détaillée des opérations à
réaliser, pendant une période donnée, préparée par le comité de cogestion et approuvée
par les Parties.

«Projet»: signifie l’ensemble des activités de conception, de prospection, de
développement, d'exploitation minière et de gestion visant la mise en valeur du bien,
ainsi qu’à la commercialisation des produits.

«Prospection »: signifie toutes les activités visant à découvrir des indices de
l'existence d’un gîte minéral, à des fins économiques ou scientifiques, au moyen de
l'étude de l'information disponible, des observations de près ou à distance, de la prise et
de l'analyse des échantillons trouvés sur la surface de la terre, dans les terrains
superficiels ou dans les cours d’eaux, en utilisant notamment des techniques géologiques
et géochimiques, y compris diverses méthodes telles que la télédétection.

«Recherche » : signifie toutes activités visant à mettre en évidence l'existence d’un
gisement des substances minérales, à le délimiter, et à évaluer la qualité et la quantité
des réserves ainsi que les possibilités techniques et commerciales de leur exploitation à
partir d'indices de l’existence d’un gîte minéral, et au moyen des travaux de surface ou
en profondeur, en utilisant notamment des techniques géologiques, géophysiques et
géochimiques, y compris diverses méthodes telles que la télédétection.
Page 5 - Contrat SAKIMA SA / WALI SARL

(19) «Sites miniers » : un gisement couvrant une partie de la zone minéralière sur la surface
couverte par un Permis d’exploitation.

(20) « Délais » : pour le calcul des délais au terme desquels, dans lesquels ou suivant lesquels
un acte doit être posé ou une démarche entreprise en vertu du présent Contrat, la date de
début de ce délai ne sera pas prise en compte tandis que la date de fin de ce délai le sera.
Si le dernier jour d’un tel délai n’est pas un jour ouvrable, ce délai prendra fin le jour
ouvrable suivant. En cas de force majeure, la date de la fin de ce délai doit être étendue à
un nombre de jours équivalent à la période de force majeure.

ARTICLE 2 : OBJET DU CONTRAT

Le présent contrat a pour objet d’établir, conformément aux lois de la République
Démocratique du Congo, les principes de fonctionnement du cadre de collaboration par les
PARTIES définissant les droits, obligations et intérêts des parties entre elles pour la mise
en valeur et l’exploitation de certains carrés du Permis d'Exploitation n° 76 situé dans la
Province du Nord-Kivu, Territoires de Masisi en République Démocratique du Congo pour
l'exploitation du wolframite essentiellement.

Les parties s'accordent que le projet pour l'exploitation dudit Permis d'Exploitation, consiste
à:
— identifier et à choisir ensemble certains carrés pouvant faire l’objet de sites pilotes pour

l'exploitation semi-mécanisée ou industrielle avant d'étendre la zone du projet ;
— réaliser des travaux de prospection complémentaire des gisements de SAKIMA SA ;
— certifier les réserves desdits gisements ;
— préparer une étude de faisabilité pour l'exploitation des gisements identifiés ;
— développer l’exploitation semi-mécanisée ou industrielle dans ledit Permis.

Dans tous les cas, si une substance minérale découverte dans les carrés du périmètre
concerné par le projet, est autre que celle pour laquelle les Permis  d’exploitation ont
été accordés, SAKIMA SA s'engage à obtenir, conformément à la loi, l'extension du
Permis concerné à cette substance minérale.

Par ailleurs, si une substance minérale autre que le wolframite est découverte dans les
carrés du périmètre concerné par le projet, les parties conviennent, pour des raisons de
commodité technique liée au projet, que ladite substance fera partie de celui-ci

Les deux parties conviennent que durant la période d’exécution du présent Contrat, WALI
SARL peut solliciter et obtenir de SAKIMA SA pour financement des Permis
d'Exploitation additionnels, par voie d'Avenant.

Les parties conviennent également de la construction d’une usine de transformation des
minerais provenant du périmètre faisant l’objet du présent contrat.

ARTICLE 3 : DUREE DU CONTRAT

Le présent contrat est conclu, pour une durée correspondante à la période de validité
des droits miniers détenus par SAKIMA SA sur les carrés miniers  concédés, y
compris le renouvellement de tout autre droit qui s'y bsituerait en application des

ï
Page 6 Contrat SAKIMA SA / WALI SARL

dispositions légales en vigueur.

Toutefois, les parties restent libres de mettre fin au présent contrat avant le terme
convenu, moyennant le respect des conditions contractuelles y relatives.

ARTICLE 4 : ENGAGEMENTS DE WALISarl
4.1. Sur le plan technique
WALI Sarl s'engage à :

— Faire exécuter tous les travaux prévus à l’article 2 sous sa responsabilité technique,
notamment les activités liées au projet, suivant un chronogramme à mettre en place dans
les quinze (15) jours de la signature du présent contrat ;

— Assurer l'entretien des installations industrielles, administratives, sociales et
commerciales qui peuvent être mises à sa disposition par SAKIMA SA. WALI
accepte formellement de les utiliser de façon à les maintenir en état normal de

fonctionnement si pas les réhabiliter ;

— Se conformer aux prescriptions de la loi et conduire ses activités en conformité avec
les lois et règlements en vigueur en République Démocratique du Congo ;

— Assurer le libre accès à ses installations à toute personne mandatée par SAKIMA SA
ou par l'Administration publique et lui fournir toutes informations et documents
permettant à cette dernière de remplir ses obligations découlant du présent contrat,
sans toutefois que cette facilité d'accès puisse gêner la marche normale de
l'exploitation ;

— Sur demande faite par SAKIMA SA à WALI SARL, cette dernière, après accord, livrera à
SAKIMA SA tous les équipements, matériels, outillages ainsi que les fonds de roulement
nécessaires à la réalisation ou au renforcement de ses capacités en vue de l’augmentation
de la production, Toutefois, l’accord préalable de SAKIMA SA doit être requis avant une
telle livraison.

4.2. Sur le plan financier

Dès la signature du présent contrat, WALI SARL s’engage à :

— Financer et faire effectuer sous sa responsabilité financière, pour le compte du projet,
les travaux repris à l’article 2, en collaboration avec SAKIMA SA et de transmettre
les conclusions de ces études à SAKIMA SA pour agrément et exécution. Cela
concerne notamment, les activités liées à l’exploitation des Permis d'Exploitation cités
ci-dessus, suivant un chronogramme à mettre en place dans les quinze (15) jours de la
signature du présent contrat ;

Page 7 — Contrat SAKIMA SA / WALI SARL

— Mettre à la disposition du projet, les fonds nécessaires pour une meilleure collecte
de la production artisanale ;

— Payer toutes les taxes, impôts, redevances de quelque nature que ce soit liés au projet
et dû à l’Etat par SAKIMA ou par WALI ou les deux Parties ensemble pour le compte
du projet ;

— Payer les frais contractuels tels que définis à l’article 8 du présent contrat :
— Payer le «pas de porte» conformément à l’article 8 ci-dessous ;

— Financer l'exécution du projet suivant le coût et le chronogramme retenus dans
l'étude de faisabilité.

ARTICLE 5 : ENGAGEMENTS DE SAKIMA SA
Par le présent contrat, SAKIMA SA s'engage à :

— Fournir à WALI SARL toutes les informations relatives aux gisements couverts par le
Permis d'Exploitation susmentionné concernés par le projet et qui pourront être
nécessaires à l’étude de faisabilité et notamment toutes informations permettant de
faciliter et de réduire les coûts de cette étude de faisabilité ;

— Coopérer avec WALI SARL pour l'élaboration et l'exécution de l'étude de
préfaisabilité ainsi que de l’étude de faisabilité. A cet effet, SAKIMA doit donner
son avis dans les 30 (trente) jours de la réception de celles-ci ;

— Apporter à WALI SARL toute assistance requise pour l'exécution du présent contrat ;

— Fournir en exclusivité à WALI SARL les produits extraits, traités issus du périmètre
concerné par le projet, selon les modalités définies à l’article 9 ci-dessous ;

— Garder de façon irrévocable le Permis d'Exploitation mis à la disposition du projet ;

— Assister WALI SARL dans ses démarches pour l’obtention de visas, cartes de travail,
permis de séjour requis à tout expert de WALI SARLmis à la disposition de SAKIMA
SA pour l’exécution du projet visé par le présent contrat ;

— Assister WALI SARL dans l'obtention de toutes autorisations nécessaires à
l’accomplissement des actions envisagées dans le présent contrat auprès de toutes
autorités compétentes;

— Ne pas céder, ni transmettre ou disposer, de quelque manière que ce soit, des droits
miniers ou fonciers nécessaires à l’exécution du présent contrat et ne pas consentir à
aucune hypothèque ou servitude sur ces droits et ne pas les apporter en garantie ou en
sûreté ;

— Prendre toutes les dispositions nécessaires pour maintenir la validité des droits
miniers relatifs au périmètre concerné par le présent contrat, notamment de solliciter
Page 8 — Contrat SAKIMA SA / WALI SARL

et d'obtenir, en temps voulu leur renouvellement ;

— Faire bénéficier au projet des différentes exonérations fiscales et douanières, ainsi
que des facilités administratives conformément à la Convention minière qui la lie à la
République Démocratique du Congo ;

— Accorder et assurer à WALI SARL une jouissance paisible, sans interruption ni
perturbation, des droits lui reconnus par le présent contrat ;

—  Rembourser à WALI SARL les fonds, coûts des équipements, matériels et outillages
livrés à SAKIMA SA, pendant la durée du contrat. Toutefois, ce remboursement doit
être effectué suivant les modalités à convenir ;

Les modalités de remboursement de telles dépenses effectuées par WALI SARL feront
l’objet d’un procès-verbal ad hoc, annexé au présent contrat et en fera partie
intégrante.

ARTICLE 6 : GARANTIES DE SAKIMA SA
SAKIMA SA atteste et garantit :

— Qu'elle est la seule et unique titulaire des droits miniers couvrant les périmètres
miniers retenus dans le projet défini par le présent contrat ;

— Que ses droits miniers sur le Permis susvisé, outre les frais à payer aux services
spécialisés des Mines que WALI SARL a accepté de payer au nom et pour le compte
de SAKIMA SA tel que stipulé à l’article 8 ci-dessous, sont présentement réguliers et
qu'il n'existe aucune circonstance ou événement susceptible d'entraîner la déchéance,
l'annulation ou le refus de renouvellement ou la restriction de la recherche ou de
l'exploitation de Permis concerné ;

— Qu'elle a pleine capacité pour conclure le présent contrat, et qu'elle assistera, le cas
échéant, WALI SARL à obtenir les autorisations et visas nécessaires aux activités
liées au projet, pendant toute la période de validité du présent contrat ;

— Que ses droits miniers sur le périmètre concédé ne sont grevés par aucune servitude,
charge, hypothèque ou autres sûretés ;

— Qu'il n'existe aucune obligation contractuelle ou autre à l'égard de tiers, susceptible
de l'empêcher d'accomplir et d'exécuter toutes ses obligations et devoirs en vertu du
présent contrat, ou tout autre obstacle susceptible d'empêcher WALT SARL en tant
que bénéficiaire prioritaire de la production issue des activités minières exercées dans
le Permis d'Exploitation susvisé dans le cadre du présent contrat ;

- Que WALI SARL ne subira aucun désagrément ou éviction, sous l'unique réserve des
restrictions imposées par le Code Minier et les règlements applicables ;

— Qu'elle défendra WALI SARL en cas d’agissements, de quelque nature que ce soit,
suscéptibles de mettre en cause ou de porter atteinte à tout ou partie des droits dont
WALI SARL bénéficie ou bénéficiera en vertu du présent contrat. {

Page 9 - Contrat SAKIMA SA / WALI SARL

ARTICLE 7 : GARANTIES DE WALI SARL

WALI SARL garantit que :

— Elle est une société privée valablement constituée selon les lois en vigueur en
République Démocratique du Congo ;

— Elle est organisée et existe valablement conformément aux lois susvisées ;

— Elle a les pleins pouvoirs et la capacité nécessaires pour conclure le présent Contrat et
toutes conventions ou actes visés ou envisagés aux termes du présent Contrat, de
même que pour exécuter foutes les obligations quelconques lui incombant aux termes
du présent Contrat ;

_ Elle a obtenu toutes les autorisations légales ou réglementaires nécessaires pour
signer et exécuter le présent Contrat et toutes conventions ou actes quelconques visés
ou envisagés aux termes du présent Contrat.

Elle garantit en outre que cette signature et cette exécution ne contredisent ni ne violent
aucune disposition de ses statuts, aucune décision d'associés ou de gérants, ni aucun
accord, stipulation, contrat ou engagement quelconque auquel elle est partie prenante ou
par lequel elle est liée et ne donne naissance à aucune charge en vertu de mêmes actes, et
ne violent aucune loi applicable.

ARTICLE 8 : FRAIS CONTRACTUELS

Pour la mise en œuvre et l’effectivité du présent Contrat :

8.1. WALI SARL s'engage à payer les frais de confidentialité, non remboursables,
équivalents à USD 50.000 (cinquante mille dollars américains) liés aux périmètres
concernés par le projet, à la signature ;

8.2. Mettre à la disposition de SAKIMA SA, après la signature du contrat (et ensuite
chaque année), et sur requête de celle-ci, un montant de cent mille (100.000) USD
pour permettre à SAKIMA SA de s'acquitter des droits superficiaires annuels par carré
et autres taxes liées aux périmètres couverts par ce contrat ;

8.3. WALI SARL accepte d’accorder à SAKIMA SA, des avances sur les rémunérations
dues à elle pour les montants de US 200 000 (deux cent mille dollars américains)
dont la moitié et le solde dans 90 et 180 jours respectivement et/ou selon un
échelonnement à convenir, à compter de la signature du Présent contrat ;

Les rémunérations ou retombées financières des deux Parties, à l’aboutissement du
processus d’exploitation industrielle, seront consignées dans les études de
préfaisabilité et de faisabilité.

Pour la phase semi-industrielle et pour les produits issus de lexploitation
artisanale en cours dans les sites retenus pour le projet, WALI SARL paiera les
royalties de 3% de la valeur brute de toute la produc ion livrée par SAKIMA.
: wŸ

Page 10 — Contrat SAKIMA SA / WALI SARL

8.4. Les modalités de remboursement des prêts ci-dessus mentionnés (8.3) feront Pobjet
d’un procès-verbal ad hoc, à annexer au présent Contrat et en faisant partie intégrante.

8.5. En référence à l’article 11 ci-dessous, WALI SARL s’engage à payer un «pas de
porte» de 1 % (un pour cent) de la valeur des réserves à estimer conjointement entre
WALI SARL et SAKIMA SA et ce, suivant les modalités à convenir entre Parties

ARTICLE 9 : STIPULATIONS RELATIVES À LA COMMERCIALISATION
DE LA PRODUCTION

En contrepartie des investissements à apporter et des travaux à réaliser dansle cadre du
présent contrat par WALI SARL, SAKIMA SA consent à WALI SARL l'exclusivité
sur toute la production minière commercialisable issue des périmètres concernés par
le présent contrat, qu’il s’agisse de produits d’exploitation  semi-mécanisée ou
artisanale.

ARTICLE 10 : STRUCTURE DE SUIVI DU PROJET

Les parties s’accordent pour mettre en place un Comité mixte de suivi de l’exécution du
projet.

Les compétences et modalités d’exécution de ce Comité seront fixées dans un Mémorandum
annexé au présent contrat et feront partie intégrante de celui-ci.

Toutefois, les parties s’accordent déjà que ce Comité se prononcera notamment sur :

— l'évaluation des investissements ;
— les modalités de remboursement desdits investissements ;
— les modalités de commercialisation des produits.

ARTICLE 11 : CONSTITUTION D’UNE JOINT-VENTURE

Avec l’accord préalable des organes statutaires compétents de SAKIMA SA, les deux
parties peuvent convenir de créer une société de joint-venture, aux fins d'exploiter le ou
les gisements économiquement exploitables circonscrits à l'intérieur du Permis susvisé.
Dans ce cas, la procédure d’usage, suivant les directives du Ministère ayant en charge le
portefeuille de la République Démocratique du Congo, sera d’application et WALI
SARL aura la majorité des participations du capital social de la société commune.

ARTICLE 12 : PROTECTION DE L'ENVIRONNEMENT, SECURITE ET HYGIENE

11.1. En vue de se conformer aux articles 32 et 33 de la Convention minière ainsi
qu’aux dispositions des articles 202, 203 et 204 du Code Minier, SAKIMA SA et
WALI SARLconviennent de mettre à jour les études environnementales existantes
et de les adapter aux activités du projet visé par le présent contrat.

112. Les parties s'engagent à prendre toutes mesures adéquates pour protéger
l'environnement ‘et les infrastructures publiques utilisées au-delà de l'usage
industriel normal, conformément aux normes et usages internationalement définis

Page 11 — Contrat SAKIMA SA / WALI SARL

pour l'industrie minière et reconnus par les lois et règlements en vigueur en la
matière en République Démocratique du Congo.

11.3. Les Parties, sous le contrôle de la structure de suivi du projet visé à l’article 10 ci-
dessus, s'engagent à se soumettre à l'obligation d'observer les mesures de
sécurité, d'hygiène, de salubrité publique, de conservation des gisements, sources
et voies publiques édictées par l'Administration des Mines conformément aux
dispositions du Code Minier et du Règlement Minier.

ARTICLE 13 : PROTECTION DU PATRIMOINE CULTUREL

Au cours des travaux de sondages de confirmation des réserves ou d’autres opérations
ou activités minières, s'il venait à être mis à jour des éléments du patrimoine culturel
national, biens meubles et immeubles, WALI SARL s’engage à ne pas déplacer ces
objets et à en informer par écrit sans délai les autorités administratives ayant en charge
la culture, les arts et musées, conformément aux dispositions des articles 205 et 206
du Code Minier.

ARTICLE 14 : CONFIDENTIALITE

14.1. Le présent contrat et ses annexes, tous documents, informations et renseignements
fournis par SAKIMA SA à WALI SARLou obtenus par lui en exécution du
présent contrat, et vice-versa, seront considérés comme confidentiels et ne pourront
faire l'objet d'aucune communication, divulgation, ou consultation par des tiers, sans
l'accord écrit préalable de l'autre partie.

14.2. Les deux parties s'engagent à traiter et à garder de manière confidentielle toutes
ces informations, pendant et après l'exécution du présent contrat. Ces
informations ne peuvent être traitées que par des personnes habilitées à cet effet
dans le cadre de leurs attributions et tenues à garder le secret professionnel.

14.3. Cette obligation de confidentialité pourra néanmoins être levée en cas de contraintes
ou sur réquisition des autorités compétentes. Dans ce cas, la partie concernée
s'engage à notifier par écrit cette situation à l'autre partie, en précisant les circonstances
et les motifs donnant lieu à la divulgation et à prendre toutes les dispositions
raisonnables pour limiter celle-ci.

144, La divulgation du présent Contrat et de certaines informations s'y rapportant peut
être également autorisée dans les cas ci-après :

— Si la divulgation est requise par la loi ou la réglementation d'inscription d'une
bourse des valeurs mobilières dans laquelle l'une des Parties ou sa société mère est
inscrite ;

— Lorsque la divulgation est permise par le présent Contrat, ou dans la mesure
nécessaire pouvant permettre à une Partie de lever le financement, d'obtenir des
conseils professionnels ou de divulguer l'information dans une brochure,
memorandum ou tout document similaire émis par cette Partie ou un Affilié de
cette partie, étant entendu que le consentement de l'autre Partie, sera préalablement
requis lorsque l'on fait référence à cette autre partie dans une brochure,
memorandum ou document similaire ;

Page 12 - Contrat SAKIMA SA / WALI SARL

— Si une Partie souhaite faire une déclaration publique ou un communiqué de presse,
concernant un aspect du Contrat, non susceptible d'être rendu publique aux termes
du présent contrat, cette Partie doit mettre à la disposition de l'autre Partie le projet
de déclaration ou communiqué de presse au moins 48 (quarante huit) heures avant
sa publication et obtenir l'approbation écrite préalable de toutes les Parties pour la
publication de cette déclaration, étant entendu que cette approbation ne pourra être
refusée sans raison valable ;

— Si une Partie est tenue par le droit applicable ou l'autorité de régulation de faire une
déclaration publique ou un communiqué de presse en rapport avec un aspect du
présent Contrat, cette Partie doit mettre à la disposition de l'autre Partie la
déclaration ou le communiqué envisagé avant sa publication (et en cas des rapports
trimestriels ou suivant une autre périodicité à une bourse au moins 48 heures avant
la divulgation), et doit inclure dans cette déclaration ou communiqué toute
modification raisonnable suggérée par les autres Parties.

14.5. Une partie peut garder pour elle et utiliser pour ses propres besoins, les copies de

toutes informations (en ce compris, lesinformations commerciales, géotechniques,
géophysiques, géochimiques, les rapports et correspondances) produites par toute
Partie en rapport avec les Permis susvisés, sous réserve des conditions suivantes :

— L'usage des informations relatives aux opérations minières est soumis à l'obligation
de confidentialité de la présente clause ; et

- Une Partie peut utiliser les informations relatives aux opérations minières soit
pendant ou après la période de validité de ce Contrat ou en cas de résiliation du
présent Contrat.

ARTICLE 15: RESILIATION DU CONTRAT

15.1. La résiliation du présent Contrat peut intervenir pour les principaux motifs ci-après :

15.2.

— Non-paiement par WALI SARLdes impôts, taxes et redevances dus à l'Etat faisant
partie de sa cote part;

— Violation par WALI SARLdes lois et règlements pouvant entraîner
des conséquences préjudiciables à SAKIMA SA ;

— Non-paiement des frais à SAKIMA SA suivant les modalités convenues par les
Parties à l’article 8 ;

— Non-commencement des travaux dans les Permis susvisés dans un délai de six (6)
mois à compter de la signature du présent Contrat;

— Violation flagrante par l'une des parties des obligations nées du présent Contrat.
Cette résiliation ne pourra cependant intervenir qu'après une mise en demeure de

soixante (60) jours adressée par la Partie qui prend l'initiative à l'autre parlie et
restée sans suite, sauf en cas de force majeure, ] |
Page 13 — Contrat SAKIMA SA / WALI SARL

ARTICLE 16 : MODIFICATIONS DU CONTRAT

16.1.

16.2.

163.

Le présent Contrat ne pourra faire l'objet de modification ou de révision que par un
avenant écrit et signé par les parties.

Les parties conviennent que sur demande motivée de WALI SARL, le Permis
susvisé peut être également, par voie d'avenant au présent contrat, modifié ou
étendu à tout autre périmètre dont SAKIMA SA aura la libre disposition ou être
réduit en fonction des carrés auxquels WALI SARLaurait renoncés.

Les avenants négociés et dûment signés par les parties feront partie intégrante
duprésent Contrat.

ARTICLE 17 : FORCE MAJEURE

17.1.

172.

173.

174.

175.

L'inexécution par l'une des parties de l'une de ses obligations prévues par le
présent Contrat sera excusée, dans la mesure où cette inexécution est due à un
cas de force majeure. Si l'exécution d'une obligation affectée par le cas de force
majeure est retardée, le délai prévu pour l'exécution de celle-ci, nonobstant toute
disposition contraire au présent contrat, sera de plein droit prorogée d'une durée
égale au retard entraîné par la survenance du cas de force majeure.

Toutes les obligations d'une partie affectée par cette déclaration de force majeure
et toutes les obligations d'une partie se déclarant affectée par une force majeure
seront suspendues tant que l'événement de force majeure dure et pendant une
période raisonnable après sa cessation, à condition que l'insolvabilité financière
d'une partie ne la dispense ni ne l'exonère de remplir son obligation de payer l'argent
lorsqu'il est exigible.

La partie directement affectée par cette force majeure la notifiera aussitôt que possible
à l'autre partie et communiquera une estimation de la durée de cette situation de
force majeure, ainsi que toute autre information utile et circonstanciée.

Le terme «force majeure» tel qu'utilisé dans le présent Contrat, inclut tout fait
ou événement soudain, insurmontable et imprévisible, et toute cause de quelque
espèce ou de nature qu'elle soit, qui se trouve au-delà de la maîtrise ou du contrôle
raisonnable d'une partie, y compris, sans limitation, les lois, ordonnances et
réglementations gouvernementales, restrictions, interdictions ou certaines
décisions de justice qui empêchent le fonctionnement.

Les parties ne peuvent invoquer en leur faveur, comme constituant un cas de
force majeure, un acte ou agissement ou une quelconque omission d'agir résultant. de

leur fait. \
- F
Page 14 - Contrat SAKIMA SA / WALI SARL

ARTICLE 18 : DROIT APPLICABLE ET REGLEMENT DES DIFFERE

18.1.

18.2.

18.3.

18.4.

18.5.

18.6.

18.7.

18.8.

La validité, l'interprétation et l'exécution du présent contrat sont régis par les lois
et règlements en vigueur en République Démocratique du Congo.

En cas de litige né de l’exécution ou de l'interprétation du présent contrat, en relation
avec celui-ci, ou ayant trait à la violation d’une ou des plusieurs stipulations de celui-ci,
les PARTIES s'engagent, avant de recourir à toute procédure judiciaire ou arbitrale, et
sauf urgence avérée, à se rencontrer pour trouver un règlement à l'amiable.

A cet effet, la PARTIE qui estime avoir subi un préjudice doit adresser une invitation à
l’autre PARTIE pour une réunion ad hoc dans les quinze jours à dater de la réception
de ladite invitation avec accusé de réception.

Au cas où cette réunion n'a pas lieu dans le délai prévu, ou si le litige ne fait pas l'objet
d'un règlement écrit par toutes les PARTIES dans les quinze jours depuis la réunion
visée au point 18.3. ci-dessus, les parties conviennent de s’en remettre à un médiateur
accepté de commun accord.

Les PARTIES conviennent de ne pas s'attaquer au médiateur et que celui-ci ne peut
faire l’objet d’aucune sanction ni pénalité tant pour les Parties que pour les tiers
directement ou indirectement tenus à l’exécution du présent contrat.

Pour régler le litige, le médiateur dispose de cinq jours, à compter de la date de la
communication du différend par l’une des PARTIES, pour convoquer les deux Parties
à une réunion au cours de laquelle il présentera ses propositions de solution au litige
lui soumis. Ces propositions seront confirmées par lettre adressée à chacune des
PARTIES avec accusé de réception.

Dans le cas où l’une des PARTIES n’est pas satisfaite par la solution proposée par le
médiateur, elle doit, dans un délai de trois jours, le notifier au médiateur et à l’autre
PARTIE par écrit avec accusé de réception.

Après la notification décrite au point 17.6. ci-dessus, la PARTIE qui n'est pas
d'accord avec la proposition du médiateur peut saisir une instance arbitrale contre
l'autre PARTIE si cette dernière ne lui offre aucune autre alternative acceptée par elle.
Les Parties conviennent,en cas d’arbitrage, de régler leurs différends ainsi qu’il suit :

a) Le Tribunal arbitral sera composé d’un arbitre unique nommé par les deux parties.
Au cas où un accord ne peut pas être conclu sur le choix de l'arbitre, ce dernier sera
alors désigné par la Cour Commune de Justice et d’Arbitrage de l'OHADA.

b) Les procédures d'arbitrage auront lieu à Kinshasa, le Règlement d’Arbitrage
applicable, sera celui de la Cour Commune de Justice et d’Arbitrage de POHADA;|

et la sentence arbitrale sera rendue à Kinshasa. L

il
Page 15 - Contrat SAKIMA SA / WALI SARL

c) Le droit applicable sera le Droit Congolais

d) La langue utilisée lors de l'arbitrage sera la langue Française et les conclusions et
la sentence seront rédigées en Français.Les documents et mémoires échangés
entre les Parties seront rédigés en français. Les pièces seront communiquées dans
leur langue d'origine avec une traduction en français, si elles ne sont pas rédigées
en français.

e) Les Parties conviennent que la sentence rendue par le tribunal d'arbitrage
constituera la solution unique et exclusive entre elles en ce qui concerne toutes
revendications et contre revendications présentées au tribunal

ARTICLE 19 : LANGUE DE TRAVAIL

19.1. Les parties conviennent que le Français est la langue officielle du présent Contrat.
Toute la documentation y relative sera rédigée en langue française.

192. Le présent contrat comporte une annexe comportant les coordonnées géographiques,
la superficie et le nombre des carrés des périmètres concernés par le projet.

ARTICLE 20 : NOTIFICATIONS

Toutes notifications ou communications relatives au présent Contrat doivent être faites par
lettre recommandée avec accusé de réception aux adresses ci-après :

Pour SAKIMA SA :

SOCIETE AURIFERE DU KIVU ET DU MANIEMA S.A

A l'attention de Monsieur le Président du Comité de Gestion de SAKIMA SA
316, Avenue Lt Colonel Lukusa, Kinshasa/Gombe

République Démocratique du Congo.

E-mail : sakimardc@yahoo.fr avec copie à sakimarde@sakima.cd

Pour WALI SARL
A l’attention du Gérant

107, Avenue MPOLO Maurice à Kinshasa/Gombe, Ü
République Démocratique du Congo Ï é
Page 16 - Contrat SAKIMA SA / WALI SARL

ARTICLE 21 : L'ENTREE EN VIGUEUR

Le présent contrat entre en vigueur à la date du paiement par WALI SARL des sommes
prévues à l’article 8 aux point 8.1 et 8.2.

En foi de quoi, les Parties ont signé le présent Contrat à Lubumbashi, le 15 septembre

2018, en (3) exemplaires originaux.

POUR SAKIMA SA POUR WALI SARL
UPPALAPADU PRATHAKOTA

VIJAY MOHAN Reddy

Directeur Gérant

Gabriel pape van

Président du Comité de Gestion
